Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims1-6, 8-17, 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim1 recites a method, comprising: accessing a video; determining plural shot boundaries for the video, each shot boundary defining a shot corresponding to a contiguous sequence of video frames that is free of cuts or transitions; and for each shot boundary of the plural shot boundaries, performing a set of breakpoint tests on the shot boundary, each breakpoint test configured to return a respective score indicating whether the shot boundary corresponds to a breakpoint for potential insertion of an ad during playback of the video, calculating a combined score for the shot boundary based on combining the each of the respective scores, and setting, in a case where the combined score meets a threshold value, the shot boundary as the breakpoint, wherein the set of breakpoint tests includes a background audio test configured to: group one or more adjacent shots in the video based on background audio, in which speech has been removed, shared by the one or more adjacent shots, and
return a score indicating that the shot boundary corresponds to the breakpoint based on the grouping.
Claim12 recites a device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the processor to: access a video; determine plural shot boundaries for the video, each shot boundary defining a shot corresponding to a contiguous sequence of video frames that is free of cuts or transitions; and for each shot boundary of the plural shot boundaries, perform a set of breakpoint tests on the shot boundary, each breakpoint test configured to return a respective score indicating whether the shot boundary corresponds to a breakpoint for potential insertion of an ad during playback of the video, calculate a combined score for the shot boundary based on combining the each of the respective scores, and set, in a case where the combined score meets a threshold value, the shot boundary as the breakpoint, wherein the set of breakpoint tests includes a background audio test configured to: group one or more adjacent shots in the video based on background audio, in which speech has been removed, shared by the one or more adjacent shots, and return a score indicating that the shot boundary corresponds to the breakpoint based on the grouping.
Claim20 recites a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: access a video; determine plural shot boundaries for the video, each shot boundary defining a shot corresponding to a contiguous sequence of video frames that is free of cuts or transitions; for each shot boundary of the plural shot boundaries, perform a set of breakpoint tests on the shot boundary, each breakpoint test configured to return a respective score indicating whether the shot boundary corresponds to a breakpoint for potential insertion of an ad during playback of the video, calculate a combined score for the shot boundary based on combining the each of the respective scores, and set, in a case where the combined score meets a threshold value, the shot boundary as the breakpoint, wherein the set of breakpoint tests includes a background audio test configured to: group one or more adjacent shots in the video based on background audio, in which speech has been removed, shared by the one or more adjacent shots, and return a score indicating that the shot boundary corresponds to the breakpoint based on the grouping.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484